

115 HR 1721 IH: To direct the Secretary of Veterans Affairs to designate at least one city in the United States each year as an “American World War II City”, and for other purposes.
U.S. House of Representatives
2017-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1721IN THE HOUSE OF REPRESENTATIVESMarch 24, 2017Mr. Rouzer introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to designate at least one city in the United States
			 each year as an American World War II City, and for other purposes.
	
		1.Designation of American World War II Cities
 (a)In generalThe Secretary of Veterans Affairs shall designate at least one city in the United States each year as an American World War II City.
 (b)Criteria for designationAfter the designation made under subsection (c), the Secretary, in consultation with the Secretary of Defense, shall make each designation under subsection (a) based on the following criteria:
 (1)Contributions by a city to the war effort during World War II, including those related to defense manufacturing, bond drives, service in the Armed Forces, and the presence of military facilities within the city.
 (2)Efforts by a city to preserve the history of the city’s contributions during World War II, including through the establishment of preservation organizations or museums, restoration of World War II facilities, and recognition of World War II veterans.
 (c)First American World War II CityThe city of Wilmington, North Carolina, is designated as an American World War II City. 